Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 07/13/2021 has been entered. Applicant’s amendments to the Specification and claim 1 have overcome each objection previously set forth in the Non-Final Office Action mailed 04/13/2021. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a system, and a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of mitigating risk, which relates to the economy and commerce, and is therefore a fundamental economic practice and principle. This is categorized as a certain method of organizing human activity grouping of abstract idea.

A fraud detection method, the method comprising: a database;
receiving a request for a fraud risk determination from a client, the request associated with a requested action; retrieving a first fraud detection rule, the first fraud detection rule including a first Anchor attribute and a first Add-On identifier, the first Anchor attribute and the first Add-On identifier corresponding to a first data path for retrieving a first value related to the first Add-On identifier; 
retrieving a second fraud detection rule, the second fraud detection rule including a second Anchor attribute and a second Add-On identifier, the second Anchor attribute and the second Add-On identifier corresponding to a second data path for retrieving a second value related to the second Add-On identifier, the second value being dependent on the first value; 
retrieving the first value using the first data path, retrieving the first value using the first data path being prioritized over retrieving the second value using the second data path; 
executing the first fraud detection rule; 
retrieving the second value using the second data path and based on the dependency on the first value; 
executing the second fraud detection rule; 
generating a fraud risk score related to the requested action based on the executing of the first fraud detection rule and the second fraud detection rule; and,
transmitting the fraud risk score to the client to cause permission or denial of the requested action.
These claims describe the steps implicit in detecting and mitigating risk or fraud, which relate to the economy and commerce, and is a fundamental economic practice and principle. This is categorized as a certain method of organizing human activity grouping of abstract idea.
For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
Computer-implemented;
a server configured to, and, including a processing unit and a memory; and,
a non-transitory computer readable medium including computer executable instructions stored in the computer readable medium for controlling a device.
These additional elements simply instruct one to practice the abstract idea of mitigating risk utilizing a computer-implemented system including a server, a processor, memory, and non-transitory computer readable medium including instructions to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it 

Dependent claims 2 – 7, 9 – 14, and 16 – 20 contain further embellishments to the same abstract idea found in claim 1. Recitations to anchors, callable objects, data paths, values, and tokens simply define the data stored and analyzed and the methods used to retrieve that data. A reference to dot-separated, alphanumeric strings is further refinement of data path described above and is one of a general data type. These claims do not contain anything that is considered to be an additional element under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without significantly more.

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive.  Applicant argues patentability under 35 U.S.C. § 101, and on page 12 asserts an improvement to a technical field.  Applicant specifically states, “the above-noted features of claim 1 recite a combination of elements that reflect an improvement in computers …to determine a fraud risk score.”  Based on the reasoning that follows, Examiner respectfully disagrees.
Examiner notes that the amended claims were reviewed per the eligibility analysis as directed by the 2019 PEG (all steps, all prongs) and the claimed language is directed to an abstract idea without integration into a practical application and without reciting significantly more.  See detailed analysis above.  As only minor amendments were made to claim 1, Examiner maintains that the claimed elements recite the abstract idea of mitigating risk.  In fact, this is captured in the claim language of “a fraud detection system [and] method.”   Therefore, Examiner has repeated a 35 U.S.C. § 101 rejection for all claims as detailed in the Office Action of 04/13/2021.
Applicant would now like to rely upon integration into a practical application, as stated on page 12 of Remarks.  Examiner respectfully disagrees with Applicant’s assertion that there is “an improvement to a technical filed of determining, with a computer, a fraud risk score.”  
First, Examiner notes that determining a fraud risk score would be an improvement to the exemplified abstract idea of mitigating risk.  Furthermore, the courts have held that an improvement in the abstract idea itself is not an improvement in technology.  See Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019).  
Secondly, Examiner adds that analysis for integration into a practical application would require more than mere implementation with a computer.  Examiner points to analysis under Step 2A, Prong Two, above, where components are used as tools to execute the abstract idea.  See MPEP 2106.05(f).  MPEP 2106.04(d) points out that  not integrate a judicial exception into a practical application include “merely including instructions to implement an abstract idea on a computer; Examiner calls attention to Applicant’s claimed language of “A computer-implemented fraud detection method” in claim 8.  

	Applicant next states an “improvement in computers that increases the number of rules that can be executed . . . " also on page 12.  Examiner finds this argument not persuasive and respectfully disagrees that this affords integration into a practical application.  The claimed elements only purport to perform the steps of detecting fraud as discussed under Step 2A analysis above.  Amended claim 1, and by association, claims 8, and 15, only describe the steps implicit in detecting and mitigating risk or fraud, which relates to the economy and commerce, and is therefore, a fundamental economic practice and principle, and an abstract idea.  
When performing review, the Examiner has analyzed the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.  However, it cannot be found in the claims, where the improvement lies, as the claims merely recite the additional elements as simply instructing one to practice the abstract idea of mitigating risk utilizing generically recited devices to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  
Since the examiner has concluded the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687


/DENNIS W RUHL/Primary Examiner, Art Unit 3687